DYKE, J.,
Dissents:
I must respectfully dissent. The journal entry is not a final appealable order. The journal entry did not contain the Civ. R. 54(B) language "no just reason for delay."
I agree that the trial court had no jurisdiction to rule on any constitutional claims. The trial court is barred from ruling on claims three and four until the court grants a Rule 21 motion to add or adds the attorney general on its own initiative. However, the journal entry failed to rule on the request for preliminary injunction and failed to rule on the claim concerning the applicability of the ordinance to appellant's facility.
I would dismiss the appeal sua sponte.